Citation Nr: 0526126	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for dermatitis, to 
include both axilla, chest, and groin, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1973 to June 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2005, the veteran testified at a videoconference Board 
hearing.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected dermatitis affects 20 to 40 
percent of his entire body.


CONCLUSION OF LAW

The criteria for assignment of a rating of 30 percent (but no 
higher) for service-connected dermatitis, to include both 
axilla, chest, and groin, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7 and 4.118, 
Diagnostic Code 7806 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
November 2003 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the November 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in November 2003 which 
was after the May 2002 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the November 2003 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected dermatitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected dermatitis has been rated by 
analogy under Diagnostic Code 7806.  Under the version of 
Diagnostic Code 7806 applicable prior to August 30, 2002, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface area or extensive area.  A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

Under the rating criteria effective August 30, 2002, 
Diagnostic Code 7806 covers dermatitis or eczema.  A 10 
percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
twelve month period.  A 30 percent rating is assigned where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during the past twelve month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

In a May 1979 rating decision, the veteran was granted 
service connection for chronic dermatitis and assigned a 10 
percent rating.  A May 1981 rating decision reduced the 
rating to 0 percent and a December 2001 rating decision 
increased the rating back to 10 percent.  VA medical records 
and examinations from 1979 through the 1990s revealed that 
the veteran was treated for dermatitis.  His symptomatology 
included recurring dermatitis (affecting the chest, axilla, 
groin area bilaterally, and inner thigh) rash, itchiness, and 
some hyperpigmentation.  VA treatment records from July 2000 
to October 2002 revealed that the veteran treated his rash 
with Clotrimazole and needed to take Naproxen several days 
consecutively for pain relief.  The records indicated that 
the veteran had a rash in the groin area which subsided.  

The veteran was afforded a VA examination in May 2003.  
Although the claims folder was not reviewed, the veteran was 
not prejudiced by this given that the examination's focus was 
on his current level of impairment.  Physical examination 
showed the veteran had generalized ichthyotic skin mainly on 
upper and lower extremities with accentuation of palmar and 
plantar marks.  The veteran had pigmentation and peeling 
between the toes and both inguinal areas.  The veteran had 
thickening and pigmentation of toenails.  The diagnoses 
included ichthyosis, tinea pedis, onychomycosis, and tinea 
cruris.

The veteran underwent another VA examination in March 2004.  
The claims folder was reviewed in conjunction with the 
examination.  In presenting the veteran's medical history as 
reported by the veteran, the examiner noted that the veteran 
complained of dermatitis of the axilla, groin, and chest.  
The veteran had a rash when it was hot, damp or when he wore 
tight clothes.  The rash apparently burned, became itchy, red 
and cracked.  It improved with Clotrimazole cream.  The 
veteran had problems intermittently throughout the year, 
mostly in warm months.  The veteran had no systemic symptoms, 
no malignant or benign neoplasms of the skin.  Upon physical 
examination there was no current evidence of a rash at the 
veteran's axilla, groin, or chest.  There was evidence of 
ichthyosis at the groin bilaterally.  There was no 
discoloration of the skin, no ulceration, no scarring or 
disfigurement.  Zero percent of the body was involved with 
dermatitis.  The diagnoses were ichthyosis and tinea cruris, 
in remission.  

The medical evidence has demonstrated that the veteran's 
dermatitis warrants a 30 percent rating.  Under Diagnostic 
Code 7806, a 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  Although the 
veteran's last VA examination in March 2004 did not show 
dermatitis, the totality of the medical evidence has 
demonstrated that 20 to 40 percent of the veteran's body is 
affected by some form of recurrent dermatitis.  The veteran's 
post-service medical history indicated that recurrent 
dermatitis affected his chest, axilla, groin area and inner 
thigh.  The veteran's May 2003 VA examination revealed that 
the veteran's upper and lower extremities were affected by 
his skin disorder.  The history of recurrent dermatitis on 
the axilla, groin and chest area that the veteran presented 
during the March 2004 VA examination appeared to be 
consistent with his earlier treatment records.  

In his October 2002 claim, the veteran stated that his 
dermatitis should be assigned a 30 percent rating.  Since the 
Board is granting the 30 percent rating requested by the 
veteran, there is no longer any case or controversy.  See 
generally AB v. Brown, 6 Vet. App. 35, 39 (1993).

Given that the veteran is being granted the 30 percent rating 
he requested, the Board need not evaluate his service-
connected dermatitis under the prior version of Diagnostic 
Code 7806 or another applicable code, Diagnostic Code 7824 
for diseases of keratinization (including icthyoses, Darier's 
disease, and palmoplantar keratoderma).  The Board therefore 
concludes that a rating of 30 percent, but no higher, is 
warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an assignment of a 30 percent rating for 
dermatitis, to include both axilla, chest, and groin, is 
warranted.  To this extent, the appeal is granted, subject to 
laws and regulations applicable to payment of VA monetary 
benefits.  


REMAND

The veteran's service medical records showed that he had 
conductive hearing loss in his left ear.  During his June 
2005 Board hearing, the veteran stated that he was exposed to 
acoustic trauma in the military as he was in the airborne 
Infantry and underwent combat training.  The veteran also 
testified that his 1985-1986 VA treatment records from 
Lubbock appear to be outstanding.  He also indicated that the 
VA Medical Center in El Paso sent him for a private audiology 
examination in May 2003, which does not appear to be 
associated with the claims folder.  

The audiology examination currently of record is a December 
2002 VA exam.  The claims folder was not reviewed in 
conjunction with the examination.  Under the circumstances of 
this case, the Board finds that another VA examination is 
warranted to determine whether any current hearing loss is 
related to service.  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the VA medical 
facility in Lubbock, TX and request the 
veteran's treatment records for hearing 
loss from the 1980s, to specifically 
include records from 1985-1986.  The RO 
also should contact the VA medical 
facility in El Paso and request all of 
the veteran's audiological evaluations 
from 2003 to 2004, to specifically 
include his May 2003 audiology 
examination.  Once these records are 
obtained, they should be associated with 
the claims folder.  

2.  Afterwards, the veteran should be 
scheduled for a VA audiological 
evaluation.  The veteran should be 
afforded a VA audiological evaluation 
(with audiometric studies) to ascertain 
whether he now has bilateral hearing loss 
disability as defined in 38 C.F.R. 
§ 3.385, and, if so, whether such 
disability, is at least as likely as not 
related to service.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should elicit the veteran's 
occupational history, to ascertain the 
extent of any post-service noise 
exposure, and should explain the 
rationale for the opinion given.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


